        Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 1 of 34 Page ID #:265




                 1 MUSICK, PEELER & GARRETT LLP
                                 624 South Grand Avenue, Suite 2000
                 2               Los Angeles, California 90017-3383
                                      Telephone (213) 629-7600
                 3                    Facsimile (213) 624-1376


                 4 Kenneth G. Katel (State Bar No. 88487)
                    k.katel@musickpeeler.com
                 5 Michael  R. Goldstein (State Bar No. 155349)
                    m.goldstein@musickpeeler.com
                 6 Citadelle B. Priagula (State Bar No. 272266)
                    c.priagula@musickpeeler.com
                 7
                   Attorneys for Defendants POMONA VALLEY
                 8 HOSPITAL MEDICAL CENTER and
                   ANITHA REDDI
                 9
             10                                       UNITED STATES DISTRICT COURT
             11                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             12
             13 MICHELLE RIOS,                                             CASE No. 2:19-cv-05505-VAP-MRW
             14                           Plaintiff,                       DEFENDANT ANITHA REDDI’S
                                                                           ANSWER TO PLAINTIFF’S FIRST
             15                  vs.                                       AMENDED COMPLAINT
             16 POMONA VALLEY HOSPITAL                                     The Hon. Virginia A. Phillips
                MEDICAL CENTER, a California
             17 nonprofit corporation; ANITHA                              Initial Complaint Served: Not served
                REDDI, an individual; LEIGH                                1st Am. Comp. Served: Feb. 12, 2020
             18 CORNELL, an individual; and Does 1
                through 20, inclusive,                                     Trial: August 10, 2021
             19
                             Defendant.
             20
             21
             22                  Defendant Anitha Reddi (“Defendant”) answers plaintiff Michelle Rios’
             23 (“Plaintiff’s”) First Amended Complaint in this matter as follows:
             24                                               JURISDICTION & VENUE
             25                  1.       Answering paragraph 1, Defendant denies the allegations for lack of
             26 sufficient knowledge and information.
             27                  2.       Answering paragraph 2, Defendant admits that Defendant Pomona
             28 Valley Hospital Medical Center is a not-for-profit corporation organized under the
MUSICK, PEELER       1219804.1                                                          Case No. 2:19-cv-05505-VAP-MRW
& GARRETT LLP
                                                            DEFENDANT ANITHA REDDI’S
                                                  ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 2 of 34 Page ID #:266




           1 laws of the State of California, with its principle mailing address located at 1798
           2 North Garey Avenue, Pomona, California 91767. Except as heretofore admitted,
           3 Defendant denies each and every allegation contained in said paragraph for lack of
           4 sufficient knowledge and information.
           5          3.    Answering paragraph 3, Defendant denies the allegations.
           6          4.    Answering paragraph 4, Defendant admits that Plaintiff purports to
           7 establish the jurisdiction of this Court pursuant to the statutes and jurisdictional
           8 principles referenced therein.
           9          5.    Answering paragraph 5, Defendant admits that Plaintiff purports to
          10 establish the jurisdiction of this Court pursuant to the statutes and jurisdictional
          11 principles referenced therein.
          12          6.    Answering paragraph 6, Defendant admits that Plaintiff purports to
          13 establish the venue of this Court pursuant to the statutes and principles referenced
          14 therein.
          15          7.    Answering paragraph 7, Defendant admits that Plaintiff purports to
          16 establish the jurisdiction of this Court pursuant to the jurisdictional principle
          17 referenced therein.
          18          8.    Answering paragraph 8, Defendant admits that Plaintiff purports to
          19 attach the “right to sue” letter from the California Department of Fair Employment
          20 and Housing to the First Amended Complaint, and Defendant refers the Court to the
          21 letter cited in said paragraph. Except as heretofore admitted and/or alleged,
          22 Defendant denies each remaining allegation in said paragraph and denies any
          23 allegations asserted in Exhibit A.
          24          9.    Answering paragraph 9, Defendant admits that Plaintiff purports to
          25 attach the “right to sue” letter from the United States Equal Employment
          26 Opportunity Commission to the First Amended Complaint, and Defendant refers the
          27 Court to the letter cited in said paragraph. Except as heretofore admitted and/or
             28 alleged, Defendant denies each remaining allegation in said paragraph for lack of
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                        2                 Case No. 2:19-cv-05505-VAP-MRW
                                          DEFENDANT ANITHA REDDI’S ANSWER
                                       TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 3 of 34 Page ID #:267




           1 sufficient knowledge and information and denies any allegations asserted in Exhibit
           2 B.
           3                              GENERAL ALLEGATIONS
           4         10.    Answering paragraph 10, Defendant admits that Plaintiff purports to
           5 establish the general basis from which her suit arises. Except as heretofore
           6 admitted, Defendant denies each and every allegation contained in said paragraph
           7         11.    Answering paragraph 11, Defendant admits that Plaintiff was an
           8 employee of Defendant. Except as heretofore admitted and/or alleged, Defendant
           9 denies each remaining allegation in said paragraph.
          10         12.    Answering paragraph 12, Defendant admits that Plaintiff disclosed
          11 certain medical conditions to Defendant at various times throughout her
          12 employment, including a condition affected by stress. Except as heretofore admitted
          13 and/or alleged, Defendant denies each remaining allegation in said paragraph.
          14         13.    Answering paragraph 13, Defendant admits that during her
          15 employment, Plaintiff went out on a pre-scheduled paid vacation, purportedly for
          16 the birth of her first granddaughter. Except as heretofore admitted and/or alleged,
          17 Defendant denies each remaining allegation in said paragraph for lack of sufficient
          18 knowledge and information.
          19         14.    Answering paragraph 14, Defendant admits that she was Plaintiff’s
          20 immediate manager at some point during her employment. Except as heretofore
          21 admitted and/or alleged, Defendant denies each remaining allegation in said
          22 paragraph.
          23         15.    Answering paragraph 15, Defendant admits that Plaintiff challenged
          24 her when Defendant attempted to informally bring performance deficiencies to
          25 Plaintiff’s attention. Except as heretofore admitted and/or alleged, Defendant denies
          26 each remaining allegation in said paragraph.
          27         16.    Answering paragraph 16, Defendant admits Plaintiff had been
             28 employed for more than six years and was eligible for medical benefits generally
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                        3               Case No. 2:19-cv-05505-VAP-MRW
                                         DEFENDANT ANITHA REDDI’S ANSWER
                                      TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 4 of 34 Page ID #:268




           1 available to Defendant’s employees. Except as heretofore admitted and/or alleged,
           2 Defendant denies each remaining allegation in said paragraph.
           3         17.    Answering paragraph 17, Defendant denies each allegation in said
           4 paragraph for lack of sufficient knowledge and information.
           5         18.    Answering paragraph 18, Defendant denies each allegation in said
           6 paragraph for lack of sufficient knowledge and information.
           7         19.    Answering paragraph 19, Defendant denies each allegation in said
           8 paragraph for lack of sufficient knowledge and information.
           9         20.    Answering paragraph 20, Defendant denies each allegation in said
          10 paragraph for lack of sufficient knowledge and information.
          11         21.    Answering paragraph 21, Defendant denies the allegations.
          12         22.    Answering paragraph 22, Defendant denies the allegations.
          13         23.    Answering paragraph 23, Defendant admits that she was aware that
          14 Plaintiff experienced certain medical conditions, and that Defendant PVHMC
          15 permitted her to take various leaves of absence requested by Plaintiff. Except as
          16 heretofore admitted and/or alleged, Defendant denies each remaining allegation in
          17 said paragraph.
          18         24.    Answering paragraph 24, Defendant denies the allegations.
          19         25.    Answering paragraph 25, Defendant admits that in December 2018,
          20 Plaintiff requested a FMLA leave of absence for a surgery and provided three
          21 weeks’ notice of such leave, which Defendant PVHMC permitted in full. Except as
          22 heretofore admitted and/or alleged, Defendant denies each remaining allegation in
          23 said paragraph.
          24         26.    Answering paragraph 26, Defendant denies the allegations.
          25         27.    Answering paragraph 27, Defendant admits that she at various times
          26 advised all employees in Plaintiff’s department to take restroom breaks during their
          27 10 minute rest break when possible. Except as heretofore admitted and/or alleged,
             28 Defendant denies each remaining allegation in said paragraph.
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                        4                Case No. 2:19-cv-05505-VAP-MRW
                                         DEFENDANT ANITHA REDDI’S ANSWER
                                      TO PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 5 of 34 Page ID #:269




                 1               28.   Answering paragraph 28, Defendant admits that on March 7, 2019,
                 2 Defendant attempted to informally bring performance deficiencies to Plaintiff’s
                 3 attention and offer her support to assist Plaintiff in performing her duties. Except as
                 4 heretofore admitted and/or alleged, Defendant denies each remaining allegation in
                 5 said paragraph.
                 6               29.   Answering paragraph 29, Defendant denies each allegation in said
                 7 paragraph for lack of sufficient knowledge and information.
                 8               30.   Answering paragraph 30, Defendant denies each allegation in said
                 9 paragraph for lack of sufficient knowledge and information.
             10                  31.   Answering paragraph 31, Defendant denies each allegation in said
             11 paragraph for lack of sufficient knowledge and information.
             12                  32.   Answering paragraph 32, Defendant denies each allegation in said
             13 paragraph for lack of sufficient knowledge and information.
             14                  33.   Answering paragraph 33, Defendant denies each allegation in said
             15 paragraph for lack of sufficient knowledge and information.
             16                  34.   Answering paragraph 34, Defendant denies each allegation in said
             17 paragraph for lack of sufficient knowledge and information.
             18                  35.   Answering paragraph 35, Defendant denies each allegation in said
             19 paragraph for lack of sufficient knowledge and information.
             20                  36.   Answering paragraph 36, Defendant denies each allegation in said
             21 paragraph for lack of sufficient knowledge and information.
             22                  37.   Answering paragraph 37, Defendant denies each allegation in said
             23 paragraph for lack of sufficient knowledge and information.
             24                  38.   Answering paragraph 38, Defendant denies each allegation in said
             25 paragraph for lack of sufficient knowledge and information.
             26                  39.   Answering paragraph 39, Defendant denies each allegation in said
             27 paragraph for lack of sufficient knowledge and information.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   5              Case No. 2:19-cv-05505-VAP-MRW
                                                   DEFENDANT ANITHA REDDI’S ANSWER
                                                TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 6 of 34 Page ID #:270




           1         40.    Answering paragraph 40, Defendant denies the allegations for lack of
           2 sufficient knowledge and information.
           3         41.    Answering paragraph 41, Defendant denies each allegation in said
           4 paragraph for lack of sufficient knowledge and information.
           5         42.    Answering paragraph 42, Defendant denies the allegations.
           6         43.    Answering paragraph 43, Defendant denies the allegations for lack of
           7 sufficient knowledge and information.
           8         44.    Answering paragraph 44, Defendant denies the allegations.
           9         45.    Answering paragraph 45, Defendant denies each allegation in said
          10 paragraph for lack of sufficient knowledge and information.
          11         46.    Answering paragraph 46, Defendant denies each allegation in said
          12 paragraph for lack of sufficient knowledge and information.
          13         47.    Answering paragraph 47, Defendant denies each allegation in said
          14 paragraph for lack of sufficient knowledge and information.
          15         48.    Answering paragraph 48, Defendant denies each allegation in said
          16 paragraph for lack of sufficient knowledge and information.
          17         49.    Answering paragraph 49, Defendant denies each allegation in said
          18 paragraph for lack of sufficient knowledge and information.
          19         50.    Answering paragraph 50, Defendant denies each allegation in said
          20 paragraph for lack of sufficient knowledge and information.
          21         51.    Answering paragraph 51, Defendant denies each allegation in said
          22 paragraph for lack of sufficient knowledge and information.
          23         52.    Answering paragraph 52, Defendant denies each allegation in said
          24 paragraph for lack of sufficient knowledge and information.
          25         53.    Answering paragraph 53, Defendant denies each allegation in said
          26 paragraph for lack of sufficient knowledge and information.
          27         54.    Answering paragraph 54, Defendant denies each allegation in said
             28 paragraph for lack of sufficient knowledge and information.
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                         6               Case No. 2:19-cv-05505-VAP-MRW
                                         DEFENDANT ANITHA REDDI’S ANSWER
                                      TO PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 7 of 34 Page ID #:271




                 1               55.   Answering paragraph 55, Defendant denies each allegation in said
                 2 paragraph for lack of sufficient knowledge and information.
                 3               56.   Answering paragraph 56, Plaintiff sets forth a legal conclusion to which
                 4 no response is required. To the extent a response is required, Defendant denies each
                 5 allegation in said paragraph for lack of sufficient knowledge and information.
                 6 Defendant denies that Plaintiff is entitled to the relief sought or any relief
                 7 whatsoever.
                 8               57.   Answering paragraph 57, Plaintiff sets forth a legal conclusion to which
                 9 no response is required. To the extent a response is required, Defendant denies each
             10 allegation in said paragraph for lack of sufficient knowledge and information.
             11 Defendant denies that Plaintiff is entitled to the relief sought or any relief
             12 whatsoever.
             13                  58.   Answering paragraph 58, Plaintiff sets forth a legal conclusion to which
             14 no response is required. To the extent a response is required, Defendant denies each
             15 allegation in said paragraph for lack of sufficient knowledge and information.
             16 Defendant denies that Plaintiff is entitled to the relief sought or any relief
             17 whatsoever.
             18                  59.   Answering paragraph 59, Defendant denies each allegation in said
             19 paragraph for lack of sufficient knowledge and information.
             20                  60.   Answering paragraph 60, Defendant denies each allegation in said
             21 paragraph for lack of sufficient knowledge and information.
             22                  61.   Answering paragraph 61, Defendant denies each allegation in said
             23 paragraph for lack of sufficient knowledge and information.
             24                  62.   Answering paragraph 62, Defendant denies each allegation in said
             25 paragraph for lack of sufficient knowledge and information.
             26                  63.   Answering paragraph 63, Defendant denies each allegation in said
             27 paragraph for lack of sufficient knowledge and information.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                    7              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 8 of 34 Page ID #:272




                 1               64.   Answering paragraph 64, Plaintiff sets forth a legal conclusion to which
                 2 no response is required. To the extent a response is required, Defendant denies each
                 3 allegation in said paragraph for lack of sufficient knowledge and information.
                 4               65.   Answering paragraph 65, Defendant denies each allegation in said
                 5 paragraph for lack of sufficient knowledge and information.
                 6               66.   Answering paragraph 66, Defendant denies each allegation in said
                 7 paragraph for lack of sufficient knowledge and information.
                 8               67.   Answering paragraph 67, Defendant denies each allegation in said
                 9 paragraph for lack of sufficient knowledge and information.
             10                  68.   Answering paragraph 68, Defendant denies each allegation in said
             11 paragraph for lack of sufficient knowledge and information.
             12                  69.   Answering paragraph 69, Defendant denies each allegation in said
             13 paragraph for lack of sufficient knowledge and information.
             14                  70.   Answering paragraph 70, Defendant denies the allegations for lack of
             15 sufficient knowledge and information.
             16                  71.   Answering paragraph 71, Defendant denies each allegation in said
             17 paragraph for lack of sufficient knowledge and information.
             18                  72.   Answering paragraph 72, Defendant denies each allegation in said
             19 paragraph for lack of sufficient knowledge and information.
             20                  73.   Answering paragraph 73, Defendant denies each allegation in said
             21 paragraph for lack of sufficient knowledge and information.
             22                  74.   Answering paragraph 74, Defendant denies each allegation in said
             23 paragraph for lack of sufficient knowledge and information.
             24                  75.   Answering paragraph 75, Defendant denies each allegation in said
             25 paragraph for lack of sufficient knowledge and information.
             26                  76.   Answering paragraph 76, Defendant denies each allegation in said
             27 paragraph for lack of sufficient knowledge and information.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                    8              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 9 of 34 Page ID #:273




                 1               77.   Answering paragraph 77, Defendant denies each allegation in said
                 2 paragraph for lack of sufficient knowledge and information.
                 3               78.   Answering paragraph 78, Defendant denies each allegation in said
                 4 paragraph for lack of sufficient knowledge and information.
                 5               79.   Answering paragraph 79, Defendant states that the allegations
                 6 contained in said paragraph consist of Plaintiff’s interpretation of the statutes and
                 7 regulations cited therein which requires no response. To the extent a response is
                 8 required, Defendant refers the Court to each statute and regulation cited in said
                 9 paragraph. To the further extent that a response is required, Defendant denies that
             10 she has failed to comply with any statutory obligation, if any, or discharge any
             11 statutory duty, if any.
             12                  80.   Answering paragraph 80, Defendant denies each allegation in said
             13 paragraph for lack of sufficient knowledge and information.
             14                  81.   Answering paragraph 81, Defendant denies each allegation in said
             15 paragraph for lack of sufficient knowledge and information.
             16                  82.   Answering paragraph 82, Defendant denies the allegations for lack of
             17 sufficient knowledge and information.
             18         FIRST, SECOND, THIRD, FOURTH, AND FIFTH CAUSES OF ACTION
             19                   RETALIATION AGAINST FMLA-PROTECTED CONDUCT;
             20       RETALIATION AGAINST CFRA-PROTECTED CONDUCT; UNLAWFUL
             21        § 1102.5 WHISTLEBLOWER RETALIATION; RETALIATION AGAINST
             22           ASSERTING ADA DISABILITY RIGHTS; RETALIATION AGAINST
             23                             ASSERTING FEHA DISABILITY RIGHTS
             24                  83.   Answering paragraph 83, Defendant repeats and re-alleges each and
             25 every admission, denial and allegation in its answers to all preceding paragraphs as
             26 if fully set forth herein.
             27                  84.   Answering paragraph 84, Defendant admits the allegations on
             28 information and belief.
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   9              Case No. 2:19-cv-05505-VAP-MRW
                                                   DEFENDANT ANITHA REDDI’S ANSWER
                                                TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 10 of 34 Page ID #:274




                 1               85.    Answering paragraph 85, Defendant admits that she was Plaintiff’s
                 2 manager. Defendant denies that she is subject to individual liability for the causes
                 3 of action plead against her.
                 4                     Labor Code § 1102.5 /ADA Retaliation /FEHA Retaliation
                 5               86.    Answering paragraph 86, Defendant denies the allegations. Defendant
                 6 further denies that she is subject to individual liability for the causes of action plead
                 7 against her.
                 8               87.    Answering paragraph 87, Defendant admits that in August 2017,
                 9 Plaintiff went out on a pre-scheduled paid vacation, purportedly for the birth of her
             10 first granddaughter. Defendant further admits that she was Plaintiff’s immediate
             11 manager at some point during her employment. Except as heretofore admitted
             12 and/or alleged, Defendant denies each remaining allegation in said paragraph.
             13 Defendant denies that Defendant Reddi is subject to individual liability for the
             14 causes of action plead against her.
             15                  88.    Answering paragraph 88, Defendant admits that Plaintiff challenged
             16 her when she attempted to informally bring performance deficiencies to Plaintiff’s
             17 attention. Except as heretofore admitted and/or alleged, Defendant denies each
             18 remaining allegation in said paragraph.
             19                  89.    Answering paragraph 89, Defendant denies each allegation in said
             20 paragraph for lack of sufficient knowledge and information.
             21                  90.    Answering paragraph 90, Defendant denies each allegation in said
             22 paragraph for lack of sufficient knowledge and information.
             23                  91.    Answering paragraph 91, Defendant denies each allegation in said
             24 paragraph for lack of sufficient knowledge and information.
             25                  92.    Answering paragraph 92, Defendant denies each allegation in said
             26 paragraph for lack of sufficient knowledge and information.
             27                  93.    Answering paragraph 93, Defendant denies the allegations.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   10              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 11 of 34 Page ID #:275




                 1               94.     Answering paragraph 94, Defendant denies the allegations for lack of
                 2 sufficient knowledge and information.
                 3                     Labor Code § 1102.5 /FMLA Retaliation /CFRA Retaliation
                 4               95.     Answering paragraph 95, Defendant denies each allegation in said
                 5 paragraph for lack of sufficient knowledge and information.
                 6               96.     Answering paragraph 96, Defendant denies each allegation in said
                 7 paragraph for lack of sufficient knowledge and information.
                 8               97.     Answering paragraph 97, Defendant denies the allegations. Defendant
                 9 denies that she is subject to individual liability for the causes of action plead against
             10 her.
             11                  98.     Answering paragraph 98, Defendant admits that it in December 2018,
             12 Plaintiff requested a FMLA leave of absence for a surgery and provided three
             13 weeks’ notice of such leave, which Defendant PVHMC permitted in full. Except as
             14 heretofore admitted and/or alleged, Defendant denies each remaining allegation in
             15 said paragraph. Defendant denies that she is subject to individual liability for the
             16 causes of action plead against her.
             17                  99.     Answering paragraph 99, Defendant denies each allegation in said
             18 paragraph for lack of sufficient knowledge and information.
             19                  100. Answering paragraph 100, Defendant admits that she at various times
             20 advised all employees in Plaintiff’s department to take restroom breaks during their
             21 10 minute rest break when possible. Except as heretofore admitted and/or alleged,
             22 Defendant denies each remaining allegation in said paragraph.
             23                  101. Answering paragraph 101, Defendant denies the allegations.
             24 Defendant denies that Plaintiff is entitled to the relief sought or any relief
             25 whatsoever. Defendant denies that she is subject to individual liability for the
             26 causes of action plead against her.
             27 / / /
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                    11              Case No. 2:19-cv-05505-VAP-MRW
                                                     DEFENDANT ANITHA REDDI’S ANSWER
                                                  TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 12 of 34 Page ID #:276




                 1                   Labor Code § 1102.5 /ADA Retaliation /FEHA Retaliation
                 2               102. Answering paragraph 102, Plaintiff sets forth a legal conclusion to
                 3 which no response is required. To the extent a response is required, Defendant
                 4 denies the allegations contained in said paragraph. Defendant denies that she is
                 5 subject to individual liability for the causes of action plead against her.
                 6               103. Answering paragraph 103, Defendant denies the allegations.
                 7               104. Answering paragraph 104, Plaintiff sets forth a legal conclusion to
                 8 which no response is required. To the extent a response is required, Defendant
                 9 denies the allegations contained in said paragraph. Defendant denies that she is
             10 subject to individual liability for the causes of action plead against her.
             11                  105. Answering paragraph 105, Defendant denies the allegations for lack of
             12 sufficient knowledge and information.
             13                  106. Answering paragraph 106, Defendant denies the allegations that she
             14 violated Labor Code § 1102.5, the CFRA, and/or the FMLA or that any alleged
             15 violation was intentional, despicable, and/or in conscious disregard for Plaintiff’s
             16 rights. Defendant further states that the allegations contained in said paragraph
             17 consist of Plaintiff’s listing of select matters involving Defendant PVHMC resulting
             18 from a public search of Court dockets and information received by Plaintiff from the
             19 DFEH which requires no response. To the extent a response is required, Defendant
             20 denies each allegation in said paragraph for lack of sufficient knowledge and
             21 information. Defendant denies all other allegations in this paragraph and that
             22 Plaintiff is entitled to the relief sought or any relief whatsoever. Defendant denies
             23 that she is subject to individual liability for the causes of action plead against her.
             24                                     SIXTH CAUSE OF ACTION
             25                                      BREACH OF CONTRACT
             26                  107. Answering paragraph 107, Defendant repeats and re-alleges each and
             27 every admission, denial and allegation in its answers to all preceding paragraphs as
             28 if fully set forth herein.
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   12              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 13 of 34 Page ID #:277




                 1               108. Answering paragraph 108, Defendant denies each allegation in said
                 2 paragraph for lack of sufficient knowledge and information.
                 3               109. Answering paragraph 109, Defendant admits that Plaintiff purports to
                 4 attach portions of certain contracts to the First Amended Complaint. To the extent
                 5 that a response is required, Defendant denies each allegation in said paragraph for
                 6 lack of sufficient knowledge and information.
                 7               110. Answering paragraph 110, Defendant admits that Plaintiff purports to
                 8 attach portions of certain contracts to the First Amended Complaint. To the extent
                 9 that a response is required, Defendant denies each allegation in said paragraph for
             10 lack of sufficient knowledge and information.
             11                  111. Answering paragraph 111, Plaintiff sets forth a legal conclusion to
             12 which no response is required. To the extent a response is required, Defendant
             13 denies each allegation in said paragraph for lack of sufficient knowledge and
             14 information.
             15                  112. Answering paragraph 112, Plaintiff sets forth a legal conclusion to
             16 which no response is required. To the extent a response is required, Defendant
             17 denies each allegation in said paragraph for lack of sufficient knowledge and
             18 information.
             19                  113. Answering paragraph 113, Plaintiff sets forth a legal conclusion to
             20 which no response is required. To the extent a response is required, Defendant
             21 denies each allegation in said paragraph for lack of sufficient knowledge and
             22 information.
             23                  114. Answering paragraph 114, Plaintiff sets forth a legal conclusion to
             24 which no response is required. To the extent a response is required, Defendant
             25 denies the allegations contained in said paragraph. Defendant denies that Plaintiff is
             26 entitled to the relief sought or any relief whatsoever. Defendant denies that she is
             27 subject to individual liability for the causes of action plead against her.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   13              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 14 of 34 Page ID #:278




            1         115. Answering paragraph 115, Defendant denies the allegations.
            2 Defendant denies that Plaintiff is entitled to the relief sought or any relief
            3 whatsoever. Defendant denies that she is subject to individual liability for the
            4 causes of action plead against her.
            5                   SEVENTH AND EIGHTH CAUSES OF ACTION
            6                    FAILURE TO ACCOMMODATE (FEHA/ADA)
            7         116. Answering paragraph 116, Defendant repeats and re-alleges each and
            8 every admission, denial and allegation in its answers to all preceding paragraphs as
            9 if fully set forth herein.
           10         117. Answering paragraph 117, Defendant admits the allegations based on
           11 information and belief.
           12         118. Answering paragraph 118, Defendant admits that she was Plaintiff’s
           13 manager. Defendant denies that she is subject to individual liability for the causes
           14 of action plead against her.
           15         119. Answering paragraph 119, Defendant denies the allegations for lack of
           16 sufficient knowledge and information.
           17         120. Answering paragraph 120, Defendant denies the allegations for lack of
           18 sufficient knowledge and information.
           19         121. Answering paragraph 121, Defendant denies the allegations.
           20         122. Answering paragraph 122, Plaintiff sets forth a legal conclusion to
           21 which no response is required. To the extent a response is required, Defendant
           22 denies the allegations contained in said paragraph for lack of sufficient knowledge
           23 and information. Defendant denies that she is subject to individual liability for the
           24 causes of action plead against her.
           25         123. Answering paragraph 123, Plaintiff sets forth a legal conclusion to
           26 which no response is required. To the extent a response is required, Defendant
           27 denies the allegations contained in said paragraph. Defendant denies that she is
             28 subject to individual liability for the causes of action plead against her.
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                            14                Case No. 2:19-cv-05505-VAP-MRW
                                           DEFENDANT ANITHA REDDI’S ANSWER
                                        TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 15 of 34 Page ID #:279




                 1               124. Answering paragraph 124, Plaintiff sets forth a legal conclusion to
                 2 which no response is required. To the extent a response is required, Defendant
                 3 denies the allegations contained in said paragraph.
                 4               125. Answering paragraph 125, Plaintiff sets forth a legal conclusion to
                 5 which no response is required. To the extent a response is required, Defendant
                 6 denies the allegations contained in said paragraph. Defendant denies that she is
                 7 subject to individual liability for the causes of action plead against her.
                 8               126. Answering paragraph 126, Defendant denies the allegations.
                 9 Defendant denies that Plaintiff is entitled to the relief sought or any relief
             10 whatsoever. Defendant denies that she is subject to individual liability for the
             11 causes of action plead against her.
             12                  127. Answering paragraph 127, Defendant states that the allegations
             13 contained in said paragraph consist of Plaintiff’s listing of select matters involving
             14 Defendant PVHMC resulting from a public search of Court dockets and information
             15 received by Plaintiff from the DFEH which requires no response. To the extent a
             16 response is required, Defendant denies the allegations. Defendant denies all other
             17 allegations in this paragraph and that Plaintiff is entitled to the relief sought or any
             18 relief whatsoever. Defendant denies that she is subject to individual liability for the
             19 causes of action plead against her.
             20                             NINTH AND TENTH CAUSES OF ACTION
             21         FAILURE TO TIMELY ENGAGE IN THE INTERACTIVE PROCESS IN
             22                                     GOOD FAITH (FEHA/ADA)
             23                  128. Answering paragraph 128, Defendant repeats and re-alleges each and
             24 every admission, denial and allegation in its answers to all preceding paragraphs as
             25 if fully set forth herein.
             26                  129. Answering paragraph 129, Defendant admits the allegations based on
             27 information and belief.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   15              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 16 of 34 Page ID #:280




           1          130. Answering paragraph 130, Defendant admits that she was Plaintiff’s
           2 manager. Defendant denies that she is subject to individual liability for the causes
           3 of action plead against her.
           4          131. Answering paragraph 131, Defendant admits that on March 7, 2019,
           5 she attempted to informally bring performance deficiencies to Plaintiff’s attention
           6 and offer her support to assist Plaintiff in performing her duties. Except as
           7 heretofore admitted and/or alleged, Defendant denies each remaining allegation in
           8 said paragraph.
           9          132. Answering paragraph 132, Defendant denies the allegations contained
          10 in said paragraph for lack of sufficient knowledge and information.
          11          133. Answering paragraph 30, Defendant denies the allegations contained in
          12 said paragraph for lack of sufficient knowledge and information.
          13          134. Answering paragraph 134, Defendant denies the allegations contained
          14 in said paragraph for lack of sufficient knowledge and information.
          15          135. Answering paragraph 135, Defendant denies the allegations contained
          16 in said paragraph for lack of sufficient knowledge and information.
          17          136. Answering paragraph 136, Defendant denies the allegations contained
          18 in said paragraph for lack of sufficient knowledge and information.
          19          137. Answering paragraph 137, Defendant denies the allegations contained
          20 in said paragraph for lack of sufficient knowledge and information.
          21          138. Answering paragraph 138, Defendant denies the allegations contained
          22 in said paragraph for lack of sufficient knowledge and information.
          23          139. Answering paragraph 139, Defendant denies the allegations contained
          24 in said paragraph for lack of sufficient knowledge and information.
          25          140. Answering paragraph 140, Defendant denies the allegations contained
          26 in said paragraph for lack of sufficient knowledge and information.
          27          141. Answering paragraph 141, Defendant denies the allegations contained
             28 in said paragraph for lack of sufficient knowledge and information.
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                           16             Case No. 2:19-cv-05505-VAP-MRW
                                          DEFENDANT ANITHA REDDI’S ANSWER
                                       TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 17 of 34 Page ID #:281




           1          142. Answering paragraph 142, Plaintiff sets forth a legal conclusion to
           2 which no response is required. To the extent a response is required, Defendant
           3 denies the allegations contained in said paragraph for lack of sufficient knowledge
           4 and information.
           5          143. Answering paragraph 143, Defendant denies the allegations contained
           6 in said paragraph for lack of sufficient knowledge and information.
           7          144. Answering paragraph 144, Defendant denies the allegations contained
           8 in said paragraph for lack of sufficient knowledge and information.
           9          145. Answering paragraph 145, Defendant denies the allegations contained
          10 in said paragraph for lack of sufficient knowledge and information.
          11          146. Answering paragraph 146, Defendant denies the allegations contained
          12 in said paragraph for lack of sufficient knowledge and information.
          13          147. Answering paragraph 147, Defendant denies the allegations contained
          14 in said paragraph for lack of sufficient knowledge and information.
          15          148. Answering paragraph 148, Defendant denies the allegations for lack of
          16 sufficient knowledge and information.
          17          149. Answering paragraph 149, Defendant denies the allegations for lack of
          18 sufficient knowledge and information.
          19          150. Answering paragraph 150, Defendant denies the allegations contained
          20 in said paragraph for lack of sufficient knowledge and information.
          21          151. Answering paragraph 151, Defendant denies the allegations contained
          22 in said paragraph for lack of sufficient knowledge and information. .
          23          152. Answering paragraph 152, Defendant denies the allegations contained
          24 in said paragraph for lack of sufficient knowledge and information.
          25          153. Answering paragraph 153, Defendant denies the allegations contained
          26 in said paragraph for lack of sufficient knowledge and information.
          27          154. Answering paragraph 154, Defendant denies the allegations contained
             28 in said paragraph for lack of sufficient knowledge and information.
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                           17             Case No. 2:19-cv-05505-VAP-MRW
                                          DEFENDANT ANITHA REDDI’S ANSWER
                                       TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 18 of 34 Page ID #:282




                 1               155. Answering paragraph 155, Plaintiff sets forth a legal conclusion to
                 2 which no response is required. To the extent a response is required, Defendant
                 3 denies the allegations contained in said paragraph. Defendant denies that Plaintiff is
                 4 entitled to the relief sought or any relief whatsoever. Defendant denies that she is
                 5 subject to individual liability for the causes of action plead against her.
                 6               156. Answering paragraph 156, Plaintiff sets forth a legal conclusion to
                 7 which no response is required. To the extent a response is required, Defendant
                 8 denies the allegations contained in said paragraph. Defendant denies that Plaintiff is
                 9 entitled to the relief sought or any relief whatsoever. Defendant denies that she is
             10 subject to individual liability for the causes of action plead against her.
             11                  157. Answering paragraph 157, Plaintiff sets forth a legal conclusion to
             12 which no response is required. To the extent a response is required, Defendant
             13 denies the allegations contained in said paragraph. Defendant denies that Plaintiff is
             14 entitled to the relief sought or any relief whatsoever. Defendant denies that she is
             15 subject to individual liability for the causes of action plead against her.
             16                  158. Answering paragraph 158, Defendant states that the allegations
             17 contained in said paragraph consist of Plaintiff’s listing of select matters involving
             18 Defendant PVHMC resulting from a public search of Court dockets and information
             19 received by Plaintiff from the DFEH which requires no response. To the extent a
             20 response is required, Defendant denies the allegations. Defendant denies all other
             21 allegations in this paragraph and that Plaintiff is entitled to the relief sought or any
             22 relief whatsoever. Defendant denies that she is subject to individual liability for the
             23 causes of action plead against her.
             24 / / /
             25 / / /
             26 / / /
             27 / / /
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   18              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 19 of 34 Page ID #:283




                 1                               ELEVENTH CAUSE OF ACTION
                 2      FAILURE TO RESTRAIN OR PREVENT UNLAWFUL EMPLOYMENT
                 3                                          PRACTICES
                 4               159. Answering paragraph 159, Defendant repeats and re-alleges each and
                 5 every admission, denial and allegation in its answers to all preceding paragraphs as
                 6 if fully set forth herein.
                 7               160. Answering paragraph 160, Defendant admits the allegations.
                 8               161. Answering paragraph 161, Defendant denies the allegations contained
                 9 in said paragraph for lack of sufficient knowledge and information.
             10                  162. Answering paragraph 162, Defendant denies the allegations contained
             11 in said paragraph for lack of sufficient knowledge and information.
             12                  163. Answering paragraph 163, Defendant denies the allegations.
             13                  164. Answering paragraph 164, Defendant denies the allegations contained
             14 in said paragraph for lack of sufficient knowledge and information.
             15                  165. Answering paragraph 165, Defendant denies the allegations contained
             16 in said paragraph for lack of sufficient knowledge and information.
             17                  166. Answering paragraph 166, Defendant denies the allegations contained
             18 in said paragraph for lack of sufficient knowledge and information.
             19                  167. Answering paragraph 167, Defendant denies the allegations contained
             20 in said paragraph for lack of sufficient knowledge and information.
             21                  168. Answering paragraph 168, Defendant denies the allegations for lack of
             22 sufficient knowledge and information
             23                  169. Answering paragraph 169, Defendant denies the allegations.
             24 Defendant denies that Plaintiff is entitled to the relief sought or any relief
             25 whatsoever.
             26 / / /
             27 / / /
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                  19              Case No. 2:19-cv-05505-VAP-MRW
                                                   DEFENDANT ANITHA REDDI’S ANSWER
                                                TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 20 of 34 Page ID #:284




                 1                                TWELFTH CAUSE OF ACTION
                 2                        CALIFORNIA CMIA (CIV. CODE §§ 56 et seq.)
                 3               170. Answering paragraph 170, Defendant repeats and re-alleges each and
                 4 every admission, denial and allegation in its answers to all preceding paragraphs as
                 5 if fully set forth herein.
                 6               171. Answering paragraph 171, Plaintiff sets forth a legal conclusion to
                 7 which no response is required. To the extent a response is required, Defendant
                 8 denies the allegations contained in said paragraph. Defendant denies that she is
                 9 subject to individual liability for the causes of action plead against her.
             10                  172. Answering paragraph 172, Plaintiff sets forth a legal conclusion to
             11 which no response is required. To the extent a response is required, Defendant
             12 denies the allegations contained in said paragraph. Defendant denies that she is
             13 subject to individual liability for the causes of action plead against her.
             14                  173. Answering paragraph 173, Plaintiff sets forth a legal conclusion to
             15 which no response is required. To the extent a response is required, Defendant
             16 denies the allegations contained in said paragraph.
             17                  174. Answering paragraph 174, Plaintiff sets forth a legal conclusion to
             18 which no response is required. To the extent a response is required, Defendant
             19 denies the allegations contained in said paragraph.
             20                  175. Answering paragraph 175, Defendant denies the allegations contained
             21 in said paragraph for lack of sufficient knowledge and information.
             22                  176. Answering paragraph 176, Defendant denies the allegations.
             23 Defendant denies that Plaintiff is entitled to the relief sought or any relief
             24 whatsoever.
             25                  177. Answering paragraph 177, Defendant states that the allegations
             26 contained in said paragraph consist of Plaintiff’s interpretation of the statutes or
             27 regulations that Plaintiff fails to cite therein, and which require no response.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   20              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 21 of 34 Page ID #:285




                 1 To the extent a response is required, Defendant denies the allegations for lack of
                 2 sufficient knowledge and information.
                 3                              THIRTEENTH CAUSE OF ACTION
                 4                                           UCL - § 17200
                 5               178. Answering paragraph 178, Defendant repeats and re-alleges each and
                 6 every admission, denial and allegation in its answers to all preceding paragraphs as
                 7 if fully set forth herein.
                 8               179. Answering paragraph 179, Plaintiff sets forth a legal conclusion to
                 9 which no response is required. To the extent a response is required, Defendant
             10 denies the allegations contained in said paragraph.
             11                  180. Answering paragraph 180, Plaintiff sets forth a legal conclusion to
             12 which no response is required. To the extent a response is required, Defendant
             13 denies the allegations contained in said paragraph.
             14                  181. Answering paragraph 181, Plaintiff sets forth a legal conclusion to
             15 which no response is required. To the extent a response is required, Defendant
             16 denies the allegations contained in said paragraph. Defendant denies that she is
             17 subject to individual liability for the causes of action plead against her.
             18                  182. Answering paragraph 182, Plaintiff sets forth a legal conclusion to
             19 which no response is required. To the extent a response is required, Defendant
             20 denies the allegations contained in said paragraph. Defendant denies that Plaintiff is
             21 entitled to the relief sought or any relief whatsoever. Defendant denies that she is
             22 subject to individual liability for the causes of action plead against her.
             23                  183. Answering paragraph 183, Plaintiff sets forth a legal conclusion to
             24 which no response is required. To the extent a response is required, Defendant
             25 denies the allegations contained in said paragraph. Defendant denies that Plaintiff is
             26 entitled to the relief sought or any relief whatsoever.
             27 / / /
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   21              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 22 of 34 Page ID #:286




            1         184. Answering paragraph 184, Defendant denies the allegations.
            2 Defendant denies that Plaintiff is entitled to the relief sought or any relief
            3 whatsoever.
            4                         FOURTEENTH CAUSE OF ACTION
            5                DECLARATORY RELIEF & INJUNCTIVE RELIEF
            6         185. Answering paragraph 185, Defendant repeats and re-alleges each and
            7 every admission, denial and allegation in its answers to all preceding paragraphs as
            8 if fully set forth herein.
            9         186. Answering paragraph 186, Defendant states that the allegations
          10 contained in said paragraph consist of Plaintiff’s interpretation of the statutes and
          11 regulations cited therein which requires no response. To the extent a response is
          12 required, Defendant refers the Court to each statute and regulation cited in said
          13 paragraph.
          14          187. Answering paragraph 187, Defendant states that the allegations
          15 contained in said paragraph consist of Plaintiff’s interpretation of the statutes and
          16 regulations to which Plaintiff includes no citation therein, and which requires no
          17 response.
          18          188. Answering paragraph 188, Defendant admits the allegations on
          19 information and belief.
          20                     Unlawful Policy to Delay the Interactive Process
          21          189. Answering paragraph 189, Defendant denies the allegations for lack of
          22 sufficient knowledge and information.
          23          190. Answering paragraph 190, Plaintiff sets forth a legal conclusion to
          24 which no response is required. To the extent a response is required, Defendant
          25 denies the allegations for lack of sufficient knowledge and information.
          26          191. Answering paragraph 191, Plaintiff sets forth a legal conclusion to
          27 which no response is required. To the extent a response is required, Defendant
             28 denies the allegations for lack of sufficient knowledge and information.
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                           22              Case No. 2:19-cv-05505-VAP-MRW
                                          DEFENDANT ANITHA REDDI’S ANSWER
                                       TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 23 of 34 Page ID #:287




                 1               192. Answering paragraph 192, Defendant states that the allegations
                 2 contained in said paragraph consist of Plaintiff’s interpretation of the statutes and
                 3 regulations cited therein which requires no response. To the extent a response is
                 4 required, Defendant refers the Court to each statute and regulation cited in said
                 5 paragraph.
                 6               193. Answering paragraph 193, Defendant denies the allegations.
                 7 Defendant denies that Plaintiff is entitled to the relief sought or any relief
                 8 whatsoever.
                 9               194. Answering paragraph 194, Defendant denies the allegations for lack of
             10 sufficient knowledge and information.
             11          Unlawful Policy of Requiring Affirmative Requests for Interactive Process
             12                  195. Answering paragraph 195, Defendant denies the allegations for lack of
             13 sufficient knowledge and information.
             14                  196. Answering paragraph 196, Plaintiff sets forth a legal conclusion to
             15 which no response is required. To the extent a response is required, Defendant
             16 denies the allegations for lack of sufficient knowledge and information.
             17                  197. Answering paragraph 197, Plaintiff sets forth a legal conclusion to
             18 which no response is required. To the extent a response is required, Defendant
             19 denies the allegations for lack of sufficient knowledge and information.
             20                  198. Answering paragraph 198, Defendant states that the allegations
             21 contained in said paragraph consist of Plaintiff’s interpretation of the statutes and
             22 regulations cited therein which requires no response. To the extent a response is
             23 required, Defendant refers the Court to each statute and regulation cited in said
             24 paragraph.
             25                  199. Answering paragraph 199, Defendant denies the allegations for lack of
             26 sufficient knowledge and information. Defendant denies that Plaintiff is entitled to
             27 the relief sought or any relief whatsoever.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   23              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
      Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 24 of 34 Page ID #:288




            1     Unlawful Policy of Refusing to Waive Non-Essential Job Functions When
            2                     Offering Reassignment as an Accommodation
            3         200. Answering paragraph 200, Defendant denies the allegations for lack of
            4 sufficient knowledge and information.
            5         201. Answering paragraph 201, Plaintiff sets forth a legal conclusion to
            6 which no response is required. To the extent a response is required, Defendant
            7 denies the allegations for lack of sufficient knowledge and information.
            8         202. Answering paragraph 202, Plaintiff sets forth a legal conclusion to
            9 which no response is required. To the extent a response is required, Defendant
          10 denies the allegations for lack of sufficient knowledge and information.
          11          203. Answering paragraph 203, Defendant states that the allegations
          12 contained in said paragraph consist of Plaintiff’s interpretation of the statutes and
          13 regulations cited therein which requires no response. To the extent a response is
          14 required, Defendant refers the Court to each statute and regulation cited in said
          15 paragraph.
          16          204. Answering paragraph 204, Defendant denies the allegations for lack of
          17 sufficient knowledge and information. Defendant denies that Plaintiff is entitled to
          18 the relief sought or any relief whatsoever.
          19       Unlawful Policy of Precluding Disabled Employees from Disclosing their
          20                                 Disability to Interviewers
          21          205. Answering paragraph 205, Defendant denies the allegations for lack of
          22 sufficient knowledge and information.
          23          206. Answering paragraph 206, Plaintiff sets forth a legal conclusion to
          24 which no response is required. To the extent a response is required, Defendant
          25 denies the allegations for lack of sufficient knowledge and information.
          26          207. Answering paragraph 207, Plaintiff sets forth a legal conclusion to
          27 which no response is required. To the extent a response is required, Defendant
             28 denies the allegations for lack of sufficient knowledge and information.
                1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                           24              Case No. 2:19-cv-05505-VAP-MRW
                                          DEFENDANT ANITHA REDDI’S ANSWER
                                       TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 25 of 34 Page ID #:289




                 1               208. Answering paragraph 208, Plaintiff sets forth a legal conclusion to
                 2 which no response is required. To the extent a response is required, Defendant
                 3 denies the allegations for lack of sufficient knowledge and information.
                 4               209. Answering paragraph 209, Defendant states that the allegations
                 5 contained in said paragraph consist of Plaintiff’s interpretation of the statutes and
                 6 regulations cited therein which requires no response. To the extent a response is
                 7 required, Defendant refers the Court to each statute and regulation cited in said
                 8 paragraph.
                 9               210. Answering paragraph 210, Defendant denies the allegations for lack of
             10 sufficient knowledge and information. Defendant denies that Plaintiff is entitled to
             11 the relief sought or any relief whatsoever.
             12                                        First Affirmative Defense
             13                                   (Failure to State Causes of Action)
             14                        211. Plaintiff’s First amended Complaint, and each cause of action
             15 contained therein, fails to state facts sufficient to constitute a valid cause of action
             16 against Defendant.
             17                                      Second Affirmative Defense
             18                                        (Statutes of Limitations)
             19                        212. Defendant is informed and believes, and based thereon alleges,
             20 that Plaintiff’s First Amended Complaint, or portions thereof, is barred by the
             21 applicable statutes of limitations. (Cal. Gov’t. Code §§ 12945.1 to 12945.2, 12960,
             22 and 12965; Cal. Lab. Code § 1105; Cal. Civ. Proc. Code §§ 340, 335.1, 337 and
             23 338(a); Cal. Civ. Code § 56.35; Cal. Bus. and Prof. Code. § 17208; 29 USC §
             24 2617(c)(1)-(c)(2); 29 CFR § 825.400(b); 42 U.S.C. §§ 2000e-5(e)(1), 42 U.S.C. §
             25 2000e-5(f)(1), and 12117(a).)
             26 / / /
             27 / / /
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   25              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 26 of 34 Page ID #:290




                 1                                     Third Affirmative Defense
                 2                                     (After-Acquired Evidence)
                 3               213. Defendant is informed and believes, and based thereon alleges, that
                 4 Plaintiff’s First Amended Complaint, or the damages alleged therein, is barred by
                 5 the doctrine of after-acquired evidence.
                 6                                    Fourth Affirmative Defense
                 7                                   (Failure to Mitigate Damages)
                 8                     214. Defendant is informed and believes, and based thereon alleges,
                 9 that Plaintiff failed to mitigate her damages, if any.
             10                                        Fifth Affirmative Defense
             11                             (Failure to Exhaust Administrative Remedies)
             12                        215. Defendant is informed and believes, and based thereon alleges,
             13 that Plaintiff’s First Amended Complaint is barred, in whole or in part, by Plaintiff’s
             14 failure to exhaust administrative remedies under the California Fair Employment
             15 and Housing Act and the Americans with Disabilities Act of 1990.
             16                                        Sixth Affirmative Defense
             17                                 (Workers’ Compensation Preemption)
             18                        216. Defendant is informed and believes, and based thereon alleges,
             19 that Plaintiff’s First Amended Complaint, or portions thereof, is barred by the
             20 exclusive remedies provisions of the California Workers’ Compensation Act. Cal.
             21 Lab. Code §§ 3600, et seq.
             22                                      Seventh Affirmative Defense
             23                                                  (Setoff)
             24                        217. If Plaintiff is entitled to any recovery, Defendant is entitled to set
             25 off any prior recoveries, compensation, or benefits Plaintiff has received in
             26 connection with the injuries or claims identified in this case and/or any collateral
             27 sources.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                    26             Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 27 of 34 Page ID #:291




                 1                                   Eighth Affirmative Defense
                 2                                         (Undue Hardship)
                 3                     218. Defendant is informed and believes, and based thereon alleges,
                 4 that any accommodations would impose an undue hardship on the operation of
                 5 Defendant PVHMC’s business.
                 6
                 7                                    Ninth Affirmative Defense
                 8                           (Inability to Perform Essential Job Duties)
                 9               219. Defendant is informed and believes, and based thereon alleges, that
             10 Plaintiff is unable to perform her essential job duties, with or without reasonable
             11 accommodation.
             12                                       Tenth Affirmative Defense
             13                                     (Danger to Self and/or Others)
             14                  220. Defendant is informed and believes, and based thereon alleges, that
             15 Plaintiff was unable to perform the essential job functions of the position in question
             16 in a manner which would not endanger her health or safety or the health or safety of
             17 others, with or without reasonable accommodation.
             18                                     Eleventh Affirmative Defense
             19                                   (Failure to Provide Certification)
             20                  221. Defendant is informed and believes, and based thereon alleges, that
             21 Plaintiff failed to provide a health-care provider’s certification for her need for
             22 leave.
             23                                      Twelfth Affirmative Defense
             24                     (Failure to Provide Statement of Fitness to Return to Work)
             25                  222. Defendant is informed and believes, and based thereon alleges, that
             26 Plaintiff failed to provide a written statement from her health-care provider that she
             27 was fit to return to work.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   27              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 28 of 34 Page ID #:292




                 1                                  Thirteenth Affirmative Defense
                 2                    (Other Non-Discriminatory or Non-Retaliatory Reasons)
                 3               223. Defendant is informed and believes, and based thereon alleges, that
                 4 Plaintiff’s employment would have ceased for other, non-discriminatory and non-
                 5 retaliatory reasons.
                 6                                  Fourteenth Affirmative Defense
                 7                                       (Conduct By Plaintiff)
                 8               224. Defendant is informed and believes, and based thereon alleges, that if it
                 9 should be determined that Plaintiff has been damaged in any amount, that such
             10 damage resulted from the conduct of Plaintiff, and was not caused by Defendant.
             11                                      Fifteenth Affirmative Defense
             12                                      (Acts or Omissions of Others)
             13                  225. Defendant is informed and believes, and based thereon alleges, that if it
             14 should be determined that Plaintiff has been damaged in any amount, that such
             15 damage resulted from the acts or omissions of persons or entities other than
             16 Defendant.
             17                                      Sixteenth Affirmative Defense
             18                                        (Avoidable Consequences)
             19                  226. Regarding each of Plaintiff’s causes of action, Defendant is informed
             20 and believes, and based thereon alleges, that Plaintiff’s damages are barred, in
             21 whole or in part, by the doctrine of avoidable consequences.
             22                                    Seventeenth Affirmative Defense
             23                                              (Mixed Motive)
             24                  227. Defendant alleges that regardless of Plaintiff’s allegations that
             25 discrimination was a substantial motivating factor in the decision-making process,
             26 legitimate factors existed that would have resulted in Defendant taking the same
             27 action in regards to Plaintiff’s employment.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                    28             Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 29 of 34 Page ID #:293




                 1                                 Eighteenth Affirmative Defense
                 2                                         (Unclean Hands)
                 3               228. Defendant is informed and believes, and based thereon alleges, that
                 4 Plaintiff’s First Amended Complaint, in whole or part, is barred by the equitable
                 5 doctrines of unclean hands.
                 6                                 Nineteenth Affirmative Defense
                 7                                 (Waiver, Consent, and Estoppel)
                 8               229. Defendant is informed and believes, and based thereon alleges, that the
                 9 First Amended Complaint, or portions, thereof, is barred by the doctrines of waiver,
             10 consent, and estoppel.
             11                                     Twentieth Affirmative Defense
             12                                          (Unjust Enrichment)
             13                  230. Plaintiff may not recover damages in this action because under the
             14 circumstances presented that would constitute unjust enrichment.
             15                                   Twenty-First Affirmative Defense
             16                                           (Statute of Frauds)
             17                  231. Defendant is informed and believes, and based thereon alleges, that any
             18 alleged contracts or agreements purportedly entered into between Defendant and any
             19 third party by which Plaintiff may be a third party beneficiary are unenforceable
             20 pursuant to the Statute of Frauds.
             21                                  Twenty-Second Affirmative Defense
             22                                    (Uncertainty of Material Terms)
             23                  232. Defendant is informed and believes, and based thereon alleges, that
             24 Plaintiff’s breach of contract cause of action is barred and that Plaintiff cannot
             25 recover any amount under the alleged contract(s) or agreement(s), if any, as any
             26 such alleged contract or agreement is unenforceable due to uncertainty of the
             27 material terms.
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   29              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 30 of 34 Page ID #:294




                 1                                Twenty-Third Affirmative Defense
                 2                      (Failure of Consideration and Lack of Mutual Assent)
                 3               233. Defendant is informed and believes, and based thereon alleges, that
                 4 Plaintiff’s breach of contract cause of action is barred and that Plaintiff cannot
                 5 recover any amount under the alleged contract(s) or agreement(s), if any, due to a
                 6 lack of mutual assent and consideration.
                 7                               Twenty-Fourth Affirmative Defense
                 8                                        (Non-Performance)
                 9               234. Defendant alleges that Plaintiff’s breach of contract causes of action is
             10 barred by the third party contractor’s failure to perform conditions identified in the
             11 alleged contract(s) or agreement(s).
             12                                    Twenty-Fifth Affirmative Defense
             13                                                 (Breach)
             14                  235. Defendant alleges that Plaintiff’s breach of contract cause of action is
             15 barred by third party contractor’s material breaches of the alleged contract(s) or
             16 agreement(s).
             17                                   Twenty-Sixth Affirmative Defense
             18                                               (Ratification)
             19                  236. Defendant alleges that the First Amended Complaint and each of the
             20 causes of action therein are barred because the alleged conduct of Defendant was
             21 approved, consented to, authorized, and/or ratified by Plaintiff through her actions,
             22 omissions, and course of conduct.
             23                                  Twenty-Seventh Affirmative Defense
             24                                 (Rescission and Mutual Abandonment)
             25                  237. Defendant alleges that Plaintiff’s breach of contract cause of action is
             26 barred by third party contractor’s rescission and/or mutual abandonment of the
             27 alleged contract(s) or agreement(s).
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                    30             Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 31 of 34 Page ID #:295




                 1                                Twenty-Eighth Affirmative Defense
                 2                                     (Failure of Consideration)
                 3               238. Defendant alleges that Plaintiff’s breach of contract cause of action is
                 4 barred by failure of consideration of the alleged contract(s) or agreement(s).
                 5                                Twenty-Ninth Affirmative Defense
                 6                                        (Nominal Damages)
                 7               239. Defendant is informed and believes, and based thereon alleges, that
                 8 Plaintiff’s Confidentiality of Medical Information Act cause of action is barred to
                 9 the extent resulting the damages, if any, are nominal.
             10                                      Thirtieth Affirmative Defense
             11                                           (Business Practices)
             12                  240. Defendant is informed and believes, and based thereon alleges, that
             13 Plaintiff’s Unfair Competition Law cause of action is barred to the extent Defendant
             14 PVHMC’s business practices were not unfair, unlawful, fraudulent or deceptive.
             15                                    Thirty-First Affirmative Defense
             16                                  (Punitive Damages Unconstitutional)
             17                  241. Regarding all counts asserted in the First Amended Complaint,
             18 imposition of punitive damages will violate Defendant’s due process and equal
             19 protection rights under the United States and California Constitution.
             20                                   Thirty-Second Affirmative Defense
             21                                       (Punitive Damages Barred)
             22                  242. To the extent that Plaintiff seeks punitive damages, Plaintiff’s claims
             23 for punitive damages are barred by the provisions of section 3294, subdivision (a) of
             24 the Civil Code.
             25 / / /
             26 / / /
             27 / / /
             28 / / /
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                    31             Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 32 of 34 Page ID #:296




                 1                                  RESERVATION OF RIGHTS
                 2
                                 Defendant reserves the right to amend this answer and to assert additional
                 3
                     defenses and/or to supplement, alter, or change its answer and affirmative defenses
                 4
                     upon completion of appropriate investigation and discovery.
                 5
                 6
                                 WHEREFORE, Defendant prays as follows:
                 7
                                 1.    That Plaintiff’s First Amended Complaint be dismissed;
                 8
                                 2.    That Plaintiff take nothing by reason thereof;
                 9
                                 3.    That judgment be entered in favor of Defendant;
             10
                                 4.    That Defendant be awarded her attorneys’ fees and costs incurred in
             11
                     connection with this action; and
             12
                                 5.    For such other and further relief as the Court may deem just and proper.
             13
             14
                     DATED: June 26, 2020                           MUSICK, PEELER & GARRETT, LLP
             15
             16
             17                                                     By: /s/
                                                                        CITADELLE B. PRIAGULA
             18
                                                                        ATTORNEYS FOR DEFENDANT
             19                                                         ANITHA REDDI
             20
             21
             22
             23
             24
             25
             26
             27
             28
                     1219804.1
MUSICK, PEELER
& GARRETT LLP
                                                                   32              Case No. 2:19-cv-05505-VAP-MRW
                                                    DEFENDANT ANITHA REDDI’S ANSWER
                                                 TO PLAINTIFF’S FIRST AMENDED COMPLAINT
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 33 of 34 Page ID #:297




                 1                                      PROOF OF SERVICE
                 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                 3       At the time of service, I was over 18 years of age and not a party to this
                   action. I am employed in the County of Los Angeles, State of California. My
                 4 business address is One Wilshire Building, 624 South Grand Avenue, Suite 2000,
                   Los Angeles, CA 90017-3383.
                 5
                         On June 26, 2020, I served true copies of the following document(s)
                 6 described as DEFENDANT ANITHA REDDI’S ANSWER TO PLAINTIFF’S
                   FIRST AMENDED COMPLAINT on the interested parties in this action as
                 7 follows:
                 8                               SEE ATTACHED SERVICE LIST
                 9     BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                the document(s) with the Clerk of the Court by using the CM/ECF system.
             10 Participants in the case who are registered CM/ECF users will be served by the
                CM/ECF system. Participants in the case who are not registered CM/ECF users will
             11 be served by mail or by other means permitted by the court rules.
             12       I declare under penalty of perjury under the laws of the United States of
                America that the foregoing is true and correct and that I am employed in the office
             13 of a member of the bar of this Court at whose direction the service was made.
             14                  Executed on June 26, 2020, at Los Angeles, California.
             15
             16                                                     /s/
                                                                    Therese F. Maucere
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
MUSICK, PEELER
& GARRETT LLP        1219804.1
                                                                  33
                                                            PROOF OF SERVICE
       Case 2:19-cv-05505-VAP-MRW Document 34 Filed 06/26/20 Page 34 of 34 Page ID #:298




                 1                                 SERVICE LIST
                                 Michelle Rios v. Pomona Valley Medical Center, et al.
                 2                       Case No. 2:19-cv-05505-VAP-MRW
                                                Our File No. 72117.843
                 3
                 4 I. Benjamin Blady, Esq.                  Attorneys for Plaintiff
                   BLADY WORKFORCE LAW                      MICHELLE RIOS
                 5 GROUP LLP
                   5757 Wilshire Boulevard, Suite 535
                 6 Los Angeles, CA 90036
                   Tel: 323.933.1352
                 7 Email: bblady@bwlawgroup.com
                 8
                Levi Lesches, Esq.                          Attorneys for Plaintiff
              9 LESCHES LAW                                 MICHELLE RIOS
                5757 Wilshire Boulevard, Suite 535
             10 Los Angeles, CA 90036
                Tel: 323.900.0580
             11 Email: levi@lescheslaw.com
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
MUSICK, PEELER
& GARRETT LLP        1219804.1
                                                          34
                                                   PROOF OF SERVICE
